Citation Nr: 0736303	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  99-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esq.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1954 to May 
1955. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT
 
The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation. 
 

CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2007). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a). 
 
Excluding a period from January 29, 2007, until July 1, 2007, 
during which time a 100 percent evaluation is in effect for 
service-connected disability requiring hospitalization 
pursuant to 38 C.F.R. § 4.29, the veteran is service-
connected for cold weather residuals of the left and right 
lower extremity, each separately rated as 20 percent 
disabling (and 30 percent disabling from July 26, 2002); 
tinnitus, rated as 10 percent disabling; arthritis of the 
left and right knee, each separately rated as 10 percent 
disabling; bilateral hearing loss, rated as noncompensable 
(and as 10 percent disabling from September 4, 2002); 
amputation of the right great toe, rated as 10 percent 
disabling; cold weather residuals of the left and right hand, 
each separately rated as 10 percent disabling; and amputation 
of the right second toe, rated as noncompensable.  The 
veteran met the combined rating of 70 percent as of July 26, 
2002.
The veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991). 
 
For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). 
 
The veteran is unemployed and has been since the 1990's.  He 
has significant non-service-connected disabilities in 
addition to his service-connected disabilities, such as 
mental, seizure, heart, and back problems.  However, the 
veteran contends that his service-connected disabilities 
render him unemployable, regardless of his non-service-
connected disabilities.  The veteran filed his TDIU claim in 
November 1997. 

The evidence of record includes statement by private 
physicians as well as VA examiners noting that the veteran is 
unemployable.  In July 2002, a private physician noted that 
the veteran's chronic neuropathy "markedly reduced" gainful 
employment.  A September 2002 VA examiner noted that all of 
the veteran's disabilities combine to render him totally 
unemployable, and the examiner added that the veteran's 
service-connected disabilities were moderate to marked and 
would impair physical and sedentary employment.  See also VA 
examination (Mar. 2004) (noting that the veteran was 
unemployable).  The veteran submitted a March 2005 private 
medical opinion which noted that the veteran could not 
maintain employment, and at best, the veteran would be able 
to maintain himself at home unassisted.  Finally, a November 
2006 VA clinic record noted that the veteran's disabilities 
of the hands and feet cause him difficulty in ambulating on 
his own.
The Board recognizes that the veteran does suffer from 
numerous and severe non-service-connected disabilities which 
impair his employability.  Nevertheless, the competent 
medical evidence of record demonstrates that the severity of 
his service-connected disabilities preclude him from securing 
or following a substantially gainful occupation. 
Resolving all reasonable doubt in favor of the veteran, he is 
unemployable based on the nature and severity of the service-
connected disabilities under consideration.  Accordingly, 
TDIU is warranted. 
II.  Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.
 


ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


